        Case 1:20-cv-00381-TBM-JCG Document 12 Filed 02/18/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

JESSE CARL TOOMER, # 100458                                                        PETITIONER

V.                                               CIVIL ACTION NO. 1:20-CV-381-TBM-JCG

JACKSON COUNTY ADULT DETENTION
CENTER/JAIL and STATE OF
MISSISSIPPI                                                                      RESPONDENTS

                             CERTIFICATE OF APPEALABILITY

        A final order adverse to the applicant having been filed in the captioned habeas corpus
case, in which the detention complained of arises out of process issued by a state court, the Court,
considering the record in the case and the requirements of 28 U.S.C. § 2253, Rule 22(b) of the
Federal Rules of Appellate Procedure, and Rule 11(a) of the Rules Governing Section 2254 Cases
in the United States District Courts, hereby finds that:

        A Certificate of Appealability should not issue. The applicant has failed to make a
        substantial showing of the denial of a constitutional right.


Date:    February 18, 2021
                                      UNITED STATES DISTRICT JUDGE
